Citation Nr: 1220497	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-11 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to an effective date earlier than June 20, 2003, for the grant of service connection for the right ear hearing loss.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1955 to January 1958 and in the Air Force from April to November 1958.  He also served in the Army Reserves from April 1977 to April 1979 and in the Kentucky Army National Guard from January 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for bilateral (i.e., right and left ear) hearing loss.  The Board remanded this claim in July 2007 and, in June 2008, reopened this claim for hearing loss.  But rather than immediately readjudicating this claim on its underlying merits, i.e., on a de novo basis, the Board instead remanded this claim to the RO to obtain all outstanding treatment records and for a medical opinion concerning whether the Veteran's military service had caused or aggravated his hearing loss.  In September 2008 this requested opinion was obtained, and, after considering it, the Board issued a decision in March 2009 granting service connection for the hearing loss in the right ear - on the premise that it had been aggravated by the Veteran's military service - but denying service connection for the hearing loss in his left ear.

Thereafter, in an April 2009 decision implementing the Board's March 2009 grant of service connection for the right ear hearing loss, the RO assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from June 20, 2003, the date of receipt of the Veteran's petition to reopen this previously denied claim.  His current appeal is for a higher initial rating for this disability and an earlier effective date.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider 

whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues concerning the compensation level assigned for the disability and effective date).

As support for his claims, the Veteran testified at a videoconference hearing in March 2011 before the undersigned Veterans Law Judge of the Board.  In the days immediately following the hearing, his attorney submitted an additional brief along with additional evidence and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, the Board is going ahead and addressing the Veteran's claim of entitlement to an effective date earlier than June 20, 2003 for the grant of service connection for his right ear hearing loss.  However, his remaining claim for an initial compensable rating for this disability requires further development before being decided on appeal, so the Board is remanding this other claim to the RO.


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to service connection for bilateral (i.e., right and left ear) hearing loss in April 1994, over one year after his separation from service, and that initial claim was denied in an August 1994 rating decision, of which he was notified in a letter dated August 10, 1994.

2.  On August 15, 1995, he filed a request for a 60-day extension to allow his representative ("service officer") additional time to prepare an appeal.  Since, however, that request was received more than 1 year after the August 10, 1994 letter notifying him of the August 1994 rating decision, so slightly beyond expiration of the time period he had for appealing that August 1994 decision, that August 1994 decision became final and binding on him based on the evidence then of record.

3.  He filed a petition to reopen this claim on June 20, 2003, and this is the existing effective date of his award.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than June 20, 2003 for the grant of service connection for the right ear hearing loss.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim for an earlier effective date has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his right ear hearing loss.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a "downstream issue", and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning this "downstream" earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in February 2010 addressing this "downstream" earlier-effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than June 20, 2003, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when he filed the petition to reopen this claim, so an examination and opinion - including any "retrospective" opinion, is not needed to fairly decide this claim as it pertains to the assignation of the effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.


II.  Entitlement to an Effective Date Earlier than June 20, 2003 for the Grant of Service Connection for the Right Ear Hearing Loss

In April 1994, the Veteran filed a claim of entitlement to service connection for bilateral (i.e., right and left ear) hearing loss.  That claim was denied in an August 1994 rating decision.  The RO sent him a letter on August 10, 1994, notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  On August 15, 1995, so more than 1 year later, he submitted a statement requesting a 60-day extension to allow his representative ("service officer") additional time to prepare an appeal.  But a request for such an extension not only must be in writing, as this one was, but also must be made prior to expiration of the time period for filing the appeal.  See 38 C.F.R. § 20.303.  And, unfortunately, it this particular instance it was not since the RO did not receive that extension request until a few days after expiration of the 1-year time period the Veteran had for appealing that August 1994 decision.  Therefore, that August 1994 decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim on June 20, 2003, and this claim since has been granted retroactively effective from that date.

In maintaining his entitlement to an earlier effective date, the Veteran argues that his effective date should go back to 1994/95, so back to when he filed his prior claim.  But for the reasons and bases discussed below, the Board disagrees and finds there are no grounds for assigning an effective date earlier than  June 20, 2003, for the award of service connection for his right ear hearing loss disability.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).


Here, the Veteran did not file his initial claim for service connection within one year of his separation from service - meaning by January 1984 since his service concluded in January 1983.  So the earliest possible effective date he may receive is when he eventually filed a claim - which, as mentioned, was when he first filed a claim in April 1994.  But the fact that he did not timely appeal the RO's denial of that initial claim in August 1994, or request the 60-day extension for appealing that decision before expiration of the one-year appeal period, meaning before August 10, 1995 (since that was one year from his August 10, 1994 notice of that decision), in turn means he cannot receive an effective date earlier than when he subsequently filed a petition to reopen this claim, which was not until June 20, 2003.

The only potential argument that may be gleaned from the Veteran and his attorney's statements is that he has had this disability since his military service, indeed, even before his service, as the grant for service connection for right ear hearing loss was predicated on a worsening of the hearing loss in this ear beyond its natural progression as a result of his military service.  But merely having a disability is not equivalent or tantamount to actually filing a claim for that disability.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Moreover, there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If there is only a free-standing claim, the claim should be dismissed without prejudice to refilling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, as is the case here as concerning the prior August 1994 decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the prior August 1994 decision that initially considered and denied his claim of entitlement to service connection for hearing loss.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The Federal Circuit Court has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the Veteran did not timely appeal this earlier August 1994 decision denying his claim for service connection for hearing loss, and did not file a petition to reopen this claim until June 20, 2003, this is the earliest possible effective date he can receive for the eventual grant of service connection for right ear hearing loss.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).


For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for an effective date earlier than June 20, 2003, for the grant of service connection for right ear hearing loss.  And because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied.


ORDER

The claim for an effective date earlier than June 20, 2003 for the grant of service connection for right ear hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result in deciding the remaining claim for an initial compensable rating for the right ear hearing loss, a remand of this other claim is necessary to ensure procedural due process and that there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's right ear hearing loss disability was last examined for VA compensation purposes in September 2008, so almost 4 years ago.  As he testified during his March 2011 videoconference hearing, he has to use hearing aids and, when he does not have them in, he cannot hear anything in either ear, so he essentially is arguing that he is deaf even in his left ear (other ear).

Only the hearing loss in his right ear is service connected.  However, there is special consideration for paired organs and extremities.  In particular, according to 38 C.F.R. § 3.383, compensation is payable for the combinations of service-connected and nonservice-connected disabilities specified in paragraphs (a)(1) through (a)(5) of this section as if both disabilities were service connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  The subsection of this VA regulation that is specifically applicable to hearing impairment is 38 C.F.R. § 3.383(a)(3), and it requires there be hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.

According to 38 C.F.R. § 3.385, before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered a ratable disability for VA compensation purposes.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his hearing loss disability, both as concerning the service-connected hearing loss in his right ear and that in his left ear that is not service connected.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran whether he has received any further evaluation or treatment for his hearing loss, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's hearing loss disability, both as concerning the service-connected hearing loss in his right ear and that in his left ear that is not service connected.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim for an initial compensable rating for his disability as it would require rating this disability based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b) ). 

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must address the functional effects, if any, caused by the Veteran's hearing loss disability - including on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also 38 C.F.R. § 4.10 and Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

3.  Then readjudicate this remaining claim for an initial compensable rating for the right ear hearing loss in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


